DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 1, the term “and/or” in the expression “for an electric shaver and/or trimmer” is confused since the term “trimmer” can refer to a hair trimmer but not a beard trimmer and the hair trimmer may not need the cutter system of a shaver.
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “smaller than about 400µm”, and the claim also recites “or ranging from about 200-about 400 µm” or “about 250-about 350 µm” which is the narrower statement of the range/limitation. The same issue applies to the range of 400-800 µm and 400-600 µm. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 3-4, claims 3-4 has the same issue as claim 2 which is a broad range together with a narrow range.
Regarding claim 10, it appears that claim 10 is redundant since it is the same as claim 1.
Regarding the term “and/or” used throughout the claims, the term causes confusion in the claims
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiser et al. (2010/0299937), hereinafter Geiser.
Regarding claim 1, Geiser teaches a cutter system for an electric shaver and/or trimmer, comprising a pair of comb-like cutting elements each with at least one row of cutting teeth and movable relative to each other, wherein one 10 of said cutting elements has thickened and/or rounded tooth tips overhanging the tooth tips of the other cutting element, characterized in that said overhanging tooth tips are provided with a two-step rounding including a spherical (11b) or drop-shaped or pearl-shaped thickening and a bent or curved portion (11c) connecting said thickening to a main tooth portion and bent or curved away from the skin contact surface of said main tooth portion, wherein a concave depression is formed in the transitional section between said thickening and said bent or curved portion on the skin contact side of the teeth.
See Figs. 8-11.
	Regarding claim 3, the bent (11c) extending an angle between 10-1000 is best seen in Fig. 9.
	Regarding claim 5, the rounding of the edge of the skin contact surface of the teeth varying along a longitudinal axis of the tooth is best seen in Fig. 11.
	Regarding claim 6, the rounding extending continuously towards a root section of the teeth is best seen in Fig. 6.
	Regarding claim 9, Geiser teaches an electric shaver having a cutting system of claim 1.  See Fig. 12.
	Regarding claim 10, Geiser teaches a method of manufacturing a cutting system of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Geiser et al. (2010/0299937), hereinafter Geiser.
Regarding claim 2, Geiser teaches the invention substantially as claimed except for the thickening having a diameter between 300-500 µm. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the thickening having a diameter between 300-500 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Geiser teaches the invention substantially as claimed except for the tooth tips having a height between 350-500 µm and the spherical thickening having a diameter between 350-500 µm. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the tooth tips having a height between 350-500 µm and the spherical thickening having a diameter between 350-500 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Geiser teaches the invention substantially as claimed except for a tooth having a width between 250-550 µm and a thickness between 50-150 µm. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make a tooth having a width between 250-550 µm and a thickness between 50-150 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Geiser teaches the invention substantially as claimed except for the teeth defining a gap between 200-500 µm. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the teeth defining a gap between 200-500 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724